DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 35 is objected to because of the following informalities:  In claim 35, line 2 “the apparatus according to claim 12” should be changed since claim 12 is currently canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,057,551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation and an obvious variation of claim 20 of U.S. Patent No. 11,057,551.  A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is an obvious variation of claim 20 of US 11,057,551.  Please see the chart below
Present application (17/330,578)
Reference Patent (11,057,551)
Notes
An apparatus comprising: 
An image capturing and display apparatus comprising:
Obvious variation and broader recitation
A first portion including a first semiconductor substrate including a photoelectric conversion element for converting incident light from the outside of the apparatus to electrical charge signals, a first connecting portion, a first conductive pattern electrically connected to the first connecting portion, and a first insulator; 
A first substrate including a plurality of photoelectric conversion elements for converting incident light from the outside of the image capturing and display apparatus to electrical charge signals, and a first connective portion; 
Obvious variation and broader recitation
And a second portion including a second semiconductor layer including a light-emitting element for emitting light, a second connecting portion, a second conductive pattern electrically connected to the second connecting portion, and a second insulator, 
And a second substrate including a plurality of light-emitting elements for emitting light of an intensity corresponding to the electrical charge signals acquired by the plurality of photoelectric conversion elements, and a second connective portion,
Obvious variation and broader recitation
Wherein the first portion and the second portion are stacked on each other, and the first connecting portion and the second connecting portion are directly connected to each other.
Wherein signal paths for transmitting signals from the plurality of photoelectric conversion elements to the plurality of light-emitting elements comprise the first connective portion and the second connective portion, and wherein the first connective portion and the second connective portion are directly connected to each other, or are connected via a micro bump, wherein the first substrate and the second substrate are stacked on each other, and the first connective portion and the second connective portion are directly connected to each other, wherein the first connective portion is arranged in a first insulating layer, and the second connective portion is arranged in a second insulating layer.
Obvious variation and broader recitation


Claims 18-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,057,551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 18-19 of the instant application are a broader recitation and an obvious variation of claim 21 of U.S. Patent No. 11,057,551.  

Claims 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,057,551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 20-22 of the instant application are a broader recitation and an obvious variation of claim 20 of U.S. Patent No. 11,057,551.  

Claim 24 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,057,551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 24 of the instant application is a broader recitation and an obvious variation of claim 13 of U.S. Patent No. 11,057,551.  

Claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,057,551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 25 of the instant application is a broader recitation and an obvious variation of claim 14 of U.S. Patent No. 11,057,551.  

Claim 27 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,057,551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 27 of the instant application is a broader recitation and an obvious variation of claim 17 of U.S. Patent No. 11,057,551.  

Claim 35 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,057,551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 35 of the instant application is a broader recitation and an obvious variation of claim 17 of U.S. Patent No. 11,057,551.  

Claim 36 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,057,551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 36 of the instant application is a broader recitation and an obvious variation of claim 1 of U.S. Patent No. 11,057,551.  

Claim 37 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,057,551.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 37 of the instant application is a broader recitation and an obvious variation of claim 17 of U.S. Patent No. 11,057,551.  

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US 11,057,551 in view of Tamaki US 2017/0331062.  It is noted that claim 20 of US 11,057,551 does not explicitly disclose that the first portion includes a microlens, however Tamaki discloses that it is well known in the digital imaging art for an optical image sensing device to include a microlens 28 disposed over image sensors 23) (figure 1; paragraph 132).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 20 of US 11,057,551 with the teachings disclosed by Tamaki so that incoming light is directed to a photoelectric conversion element.
In view of the above, since the subject matter recited in claim 23 of the instant application 17/330,578 is encompassed by the combination of claim 20 of US 11,057,551 and the Tamaki reference, allowing claim 23 of the instant Application 17/330,578 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US 11,057,551 in view of Tamaki US 2017/0331062.  It is noted that claim 20 of US 11,057,551 does not explicitly disclose that the photoelectric conversion element includes at least one of silicon, germanium, indium, gallium or arsenic, however Tamaki discloses that it is well known in the digital imaging art for an optical image sensing device to include a silicon photodiode for converting incoming light into image signals (paragraph 142).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 20 of US 11,057,551 with the teachings disclosed by Tamaki so that incoming light is converted into electronic signals by a photoelectric conversion element including silicon.
In view of the above, since the subject matter recited in claim 26 of the instant application 17/330,578 is encompassed by the combination of claim 20 of US 11,057,551 and the Tamaki reference, allowing claim 26 of the instant Application 17/330,578 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Allowable Subject Matter
Claims 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 28-34, the prior art does not disclose an apparatus having the specific limitations disclosed in claims 28-34, wherein the apparatus comprises: a photoelectric conversion element for converting incident light from the outside of the apparatus to electrical charge signals, the photoelectric conversion element including a first impurity region in a silicon layer; a light-emitting element for emitting light; and a first transistor for resetting the light-emitting element, the first transistor including a second impurity region in the silicon layer and arranged between the light-emitting element and the silicon layer, wherein the photoelectric conversion element and the light-emitting element are arranged along a direction parallel to a first face of the silicon layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699